DAVID POPPER, Circuit Judge.
The appellant was arrested on two counts pursuant to an affidavit of P. Saunders, a city fire inspector, the arrest being made pursuant to the city’s Fire Code Ordinance No. 7431, sections 10e, 10f, lie and 11g.
The cases were heard on March 12, 1967 before the Honorable Richard Hickey, municipal judge. The defendant through his attorney filed a motion to quash on the ground that the charges were defective and did not allege offenses under Ordinance No. 7431. The trial judge agreed that the charge was' defective, but allowed the city prosecutor to amend the charges over the most strenuous objections of defendant’s counsel.
The point raised on appeal was the fact that the trial judge erred in allowing the city prosecutor to amend the warrants and docket without first having the warrants refiled, re-sworn and refiled.
The court having heard argument of counsel on this sole point agrees that the trial judge erred, and that the warrants should have been refiled, re-sworn and refiled. The judgment, conviction and sentence of the lower court are accordingly reversed.